 Case 2:19-cv-01494-GMN-BNW Document 10 Filed 09/27/19 Page 1 of 3



 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
     MARTA D. KURSHUMOVA, ESQ.
 3   Nevada Bar No. 14728
     E-mail: mkurshumova@hkm.com
 4   HKM EMPLOYMENT ATTORNEYS LLP
     1785 East Sahara, Suite 325
 5   Las Vegas, Nevada 89104
     Tel: (702) 625-3893
 6   Fax: (702) 625-3893
     E-mail: jfoley@hkm.com
 7   Attorneys for Plaintiff

 8                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 9

10
      LETITIA WAHLBERG, an Individual,          CASE NO.: 2:19-cv-01494-MN-BNW
11
                       Plaintiff,
12                                               STIPULATION AND ORDER FOR
      vs.                                          EXTENSION OF TIME FOR
13                                                PLAINTIFF TO RESPOND TO
      NV ENERGY, a public utility.                 DEFENDANT’S MOTION TO
14                                                   DISMISS PLAINTIFF’S
                       Defendants.                       COMPLAINT
15
                                                                (First Request)
16

17
            IT IS HEREBY STIPULATED by and between the parties hereto through their
18
     respective attorneys that Plaintiff Letitia Wahlberg may have additional time within
19
     which to submit Plaintiff’s Opposition to Defendant’s Motion to Dismiss Plaintiff’s
20
     Complaint.
21
            1.    Under the Federal Rules of Civil Procedure, Plaintiff’s Opposition would
22

23   be due October 2, 2019. See Fed. R. Civ. P. 12(a)(4)(A).

24
                                          Page 1 of 3
 Case 2:19-cv-01494-GMN-BNW Document 10 Filed 09/27/19 Page 2 of 3



 1            2.    On September 25, 2019, Marta D. Kurshumova, counsel for Plaintiff,

 2   conferred with Roger Grandgenett, counsel for Defendant, regarding the timing of
 3   Plaintiff’s Opposition. Counsel for Defendant consented to Plaintiff’s request to enlarge
 4
     the time for filing the reply by seven (7) days, which would make the new deadline
 5
     Wednesday, October 9, 2019. Counsel for both Parties further agreed that Defendant
 6
     shall have a one-week extension to file a Reply to October 23, 2019.
 7
              3.    Good cause exists for this extension as Ms. Kurshumova is new to the case
 8
     and needs more time to review the file.
 9
              4.    The extension will not result in undue delay in the administration of this
10

11   cause.

12            5.    No other enlargement of time has been previously requested in this case.

13            This document is being electronically filed through the Court’s ECF System. In

14   this regard, counsel for Plaintiff hereby attests that (1) the content of this document is

15   acceptable to all persons required to sign the document; (2) Defendant’s counsel has
16   concurred with the filing of this document; and (3) a record supporting this concurrence
17
     is available for inspection or production if so ordered.
18                                                ORDER
19
              IT IS SO ORDERED:
20
              Dated this ____
                          30 day of September, 2019.
21

22

23                                                        Gloria M. Navarro, District Judge
                                                          UNITED STATES DISTRICT COURT
24
                                            Page 2 of 3
 Case 2:19-cv-01494-GMN-BNW Document 10 Filed 09/27/19 Page 3 of 3



 1   Dated: September 27, 2019   LITTLER MENDELSON, P.C.

 2
                                 By: Roger Grandgenett
 3                               ROGER L. GRANDGENETT II, ESQ. (Bar No. 6323
                                 3960 Howard Hughes Parkway Suite 300
 4                               Las Vegas, NV 89169-5937
                                 Telephone: 702.862.8800
                                 Facsimile: 702.862.8811
 5                               Email: rgrandgenett@litler.com
                                 Attorney for Defendant
 6
     Dated: September 27, 2019   HKM EMPLOYMENT ATTORNEYS LLP
 7

 8                               By: /s/ Marta Kurshumova
                                    JENNY L. FOLEY (Bar No. 9017)
 9                                  MARTA D. KURSHUMOVA (Bar No. 14728)
                                    1785 East Sahara, Suite 300
10                                  Las Vegas, Nevada 89104
                                    Telephone: (702) 625-3893
11                                  Facsimile: (702) 625-3895
                                    Email: jfoley@hkm.com
12                                  Email: mkurshumova@hkm.com
                                    Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24
                                    Page 3 of 3
